This is a suit for separation from bed and board, on the ground of cruel treatment. The defendant filed a reconventional demand for a judgment of separation in his favor, on the ground of cruel treatment. The case was tried by a jury, the result being a verdict and judgment in favor of the defendant, rejecting *Page 212 
the plaintiff's demand and giving the defendant a decree of separation from bed and board. The plaintiff has appealed.
The judge before whom the case was tried said, in refusing to grant a new trial, that the testimony was conflicting; and we find it extremely so. But we do not find that there is a preponderance of evidence in favor of the defendant. The couple quarreled frequently during the last two years, in which quarrels the wife displayed an ill temper, but the quarrels were provoked by the husband more often than by the wife. In their testimony each accused the other of having used vile language in their quarrels, and each denied having used any such language; and, from the testimony of others who witnessed the quarrels, we find the score even on that issue. We do not mean that neither of them outdid the other in that respect, but that neither of them intended to be as insulting as the other imagined.
The most serious accusation in the case is the accusation of the husband that his wife attempted to poison or sicken him by putting borax in his coffee. The evidence does not convince us that she was guilty of the offense. In fact we do not believe that she committed the offense.
The testimony shows that Mr. and Mrs. Beiger are very good and deserving citizens. They have been married about nine years, and lived very happily together, without ever quarreling, until two years ago. They have lived economically and industriously, and saved enough to buy a home and be very comfortable. They have two tittle girls, aged 7 and 5 years, who may yet be the cause of their parents' being happily reunited.
Our conclusion, from the evidence, is that this is a case where neither spouse has any greater cause for complaint than the other has, and that the ends of justice will be *Page 213 
served by dismissing both the wife's demand and the husband's reconventional demand.
The judgment is annulled, and the plaintiff's demand and the defendant's reconventional demand are both rejected, and the suit is dismissed. The plaintiff is to pay the costs incurred in the civil district court, and the defendant the costs of appeal.